Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the quarterly report on Form10-Q of Inotek Pharmaceuticals Corporation (the “Company”) for the period ended September 30, 2016, as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”),each of the undersigned officers hereby certifies, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that to his knowledge: 1) the Report which this statement accompanies fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and 2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November9, 2016 /s/ David P. Southwell David P. Southwell President, Chief Executive Officer and Director (Principal Executive Officer) Date: November9, 2016 /s/ Dale Ritter Dale Ritter Vice President–Finance (Principal Financial Officer)
